Order entered October 28, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-01417-CV

          COLLIN CENTRAL APPRAISAL DISTRICT, Appellant

                                        V.

   GARLAND HOUSING FINANCE CORPORATION AND TX COLLIN
                APARTMENTS, L.P., Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03704-2019

                                     ORDER

      On the Court’s own motion, and to ensure proper consideration of the issues

presented in this appeal, we request the parties to file a supplemental brief of no

more than 4,500 words if computer generated or 15 pages if not, limited to the

following questions:

      A municipality issues a resolution voicing support for a housing finance
      corporation’s application to the Texas Department of Housing and
      Community Affairs to issue tax-exempt bonds to finance a proposed
      multi-family residential development within the municipality. The
      housing finance corporation will own the development.
1)    Does the municipality’s resolution constitute approval of the application of

chapter 394 of the local government code to that property? If not, what evidence is

required to demonstrate approval?

2)    Can a municipality issue such a resolution and withhold the tax exemption

provided under section 394.905 of the local government code?

      Appellant’s supplemental brief, if any, shall be filed by November 11, 2020.

Appellees’ supplemental brief, if any, shall be filed within 14 days of appellant’s

supplemental brief.

                                            /s/    ROBBIE PARTIDA-KIPNESS
                                                   PRESIDING JUSTICE